Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 5/31/2022 could either not be found or was not suggested in the prior art of record. With respect to claims 3 and 15, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of injecting the fluid causing the fluid to impinge on the interior wall surface of the aspiration lumen adjacent the open distal end and to deflect, transforming into at least a substantially distally-oriented flow, as recited in claims 3 and 15; in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2008/0243153 to Nguyen et al. which discloses a method for visualizing a thrombectomy process (paragraph 76) (see embodiment of Figs 7-8) comprising: providing an aspiration catheter (catheter 1/101) having a distal end, a supply lumen (lumen 3), and an aspiration lumen (lumen 4; suction is applied to lumen 4, see paragraph 90 or Fig. 7), the supply lumen (lumen 3) having a distal end and a wall (see Figs. 7-8), the aspiration lumen (lumen 4) having an open distal end (into which thrombus 7 sits; see Figs. 7-8) and an interior wall surface (surface of interior wall formed inside lumen 4), and an orifice (nozzle 5) adjacent the distal end of the supply lumen (lumen 3) in fluid communication with an interior of the aspiration lumen (lumen 4) (see Figs. 7-8), the orifice (nozzle 5) located proximally of the open distal end of the aspiration lumen (shown in Figs. 7-8); inserting the distal end of the aspiration catheter (catheter 1/101) into a blood vessel (paragraph 3) such that the open distal end of the aspiration lumen (lumen 4) is adjacent a thrombus (thrombus 8) (see Figs. 7-8); injecting fluid comprising radiopaque contrast media (contrast media) through the supply lumen (lumen 3) while visualizing a radiographic or fluoroscopic image (paragraph 76); and identifying a boundary of the thrombus (thrombus 8) (paragraph 76), but Nguyen et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783